                                                                   Clerk’s Office
Case 1:20-cv-03973-CBA-SJB Document 20 Filed 08/16/21 Page 1 of 2 PageID   #: 232
                                                                                     Filed Date: 8/16/21

                                                                                     U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF
UNITED STATES DISTRICT COURT                                                         NEW YORK
EASTERN DISTRICT OF NEW YORK                                                         BROOKLYN OFFICE
----------------------------------------------------------x
56 WILLOUGHBY A LLC AND 56
WILLOUGHBY B LLC,
                           Plaintiffs,                        NOT FOR PUBLICATION
                                                              MEMORANDUM & ORDER
         -against-
                                                              20-CV-3973 (CBA) (SJB)

JACK ZHANG,
                           Defendant.
----------------------------------------------------------x
 AMON, United States District Judge:

         On July 6, 2020, plaintiffs 56 Willoughby A LLC and 56 Willoughby B LLC (“Plaintiffs”)

 filed suit against defendant Jack Zhang (“Defendant”), alleging breach of a real estate guaranty

 agreement. Plaintiffs sought $113,000 in damages, together with prejudgment interest, attorney’s

 fees and costs, and post-judgment interest. Zhang did not answer or otherwise respond to

 Plaintiffs’ complaint. On October 23, 2020, the Clerk of Court entered a default against Zhang.

 On January 8, 2021, Plaintiffs moved for a default judgment. On January 8, 2021, I referred that

 default judgment motion to the Honorable Sanket A. Bulsara, United States Magistrate Judge, for

 report and recommendation. Magistrate Judge Bulsara entered a thorough and well-reasoned

 report and recommendation on July 27, 2021 recommending that the motion for default judgment

 be granted. Magistrate Judge Bulsara recommended granting Plaintiff’s request for $113,000 in

 damages but reducing their requested attorney’s fees award. (Report and Recommendation,

 Docket Entry Number 18 at 17 – 21) (“R&R”). It total, Magistrate Judge Bulsara recommended

 an award of $129,310.10, plus interest of $27.86 per day from October 1, 2019 through the date

 of this decision. Magistrate Judge Bulsara also awarded interest at 9% annually through the entry

 of final judgment. Id. at 25. A copy of the report and recommendation was served on Zhang on

 July 28, 2021. (Docket Entry Number 19) (“D.E. No.”)


                                                          1
Case 1:20-cv-03973-CBA-SJB Document 20 Filed 08/16/21 Page 2 of 2 PageID #: 233




        No party has objected to the R&R, and the time for doing so has passed. When deciding

 whether to adopt an R&R, a district court “may accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). To accept

 those portions of the R&R to which no timely objection has been made, “a district court need only

 satisfy itself that there is no clear error on the face of the record.” Jarvis v. N. Am. Globex Fund,

 L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation marks and citation omitted).

        I have reviewed the record, and finding no clear error, I adopt the R&R. I grant Plaintiff’s

 motion for default judgment in part, awarding Plaintiffs:

            •   $113,000 in damages;

            •   $15,617.50 in attorney’s fees;

            •   $692.60 in costs;

            •   $27.86 per day in interest from October 1, 2019 through the date of this order;

            •   Interest at a rate of 9% per annum on the total award from the date of this order

                through the date of entry of final judgment.

 The Clerk of Court is respectfully direct to enter judgment accordingly in this case.



 SO ORDERED.

 Dated: August 16, 2021
        Brooklyn, New York                             /s/ Carol Bagley Amon
                                                       Carol Bagley Amon
                                                       United States District Judge




                                                  2
